 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                             EASTERN DISTRICT OF CALIFORNIA

 9
      TIMOTHY AUSTIN PILLER,                          Case No. 1:18-cv-00548-EPG
10
                        Plaintiff,                    ORDER TO SHOW CAUSE FOR
11                                                    FAILURE TO APPEAR
             v.
12

13    COMMISSIONER OF SOCIAL
      SECURITY,
14
                         Defendant.
15

16          On March 5, 2019, the Court issued a minute order setting the hearing on Plaintiff’s Social
17   Security Appeal for May 23, 2019, at 2:00 p.m. (ECF No. 16.) On May 23, 2019, at 2:00 p.m.,
18   counsel for Defendant appeared telephonically. However, counsel for Plaintiff failed to appear.
19          Accordingly, Counsel for Plaintiff is ORDERED TO SHOW CAUSE why this Court
20   should not impose sanctions for failure to appear at the May 23, 2019, hearing. Counsel shall
21   respond to this Order to Show Cause, in writing, no later than May 31, 2019. Failure to respond
22   to this Order to Show Cause may result in the imposition of sanctions.
23

24   IT IS SO ORDERED.

25
        Dated:     May 23, 2019                              /s/
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28

                                                      1
